--------------------------------------------------------------------------------

EXHIBIT 10.1

TRANSITION SERVICES AGREEMENT


THIS AGREEMENT is made and entered into as of this 31st day of January, 2006,
among Game Financial Corporation, a Minnesota corporation (“Game Financial”),
Chex Services, Inc., a Minnesota corporation (“Chex”), and FastFunds Financial
Corporation, a Nevada corporation (“FastFunds”, and with Chex, sometimes
referred to collectively as the “Seller Parties” and individually as a “Seller
Party”; Game Financial and the Seller Parties each hereinafter sometimes
referred to as a “Party”).


BACKGROUND:


Pursuant to that certain Asset Purchase Agreement, dated as of December 22,
2005, by and among the Seller Parties (the “Purchase Agreement”), Chex has
agreed to sell to Game Financial, and Game Financial has agreed to purchase from
Chex, selected assets of Chex used in Chex’s business. In connection with the
consummation of the transactions contemplated by the Purchase Agreement, the
parties desire to provide for the provision by the Seller Parties of certain
services to ensure a smooth transition of the Business from the Seller Parties
to Game Financial.


AGREEMENT:


For and in consideration of the mutual promises, covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


1. Defined Terms. Unless otherwise defined in this Agreement, all capitalized
terms used in this Agreement shall have the respective meanings assigned to them
in the Purchase Agreement.


2. Services. During the term of this Agreement, the Seller Parties shall provide
to Game Financial the services set forth on Exhibit A attached hereto
(collectively with the Seller Facilities and Equipment, the “Seller Services”).


3. Use of Facilities and Equipment. During the term of this Agreement, the
Seller Parties shall provide to Game Financial the use of the facilities and
equipment set forth on Exhibit B attached hereto (the “Seller Facilities and
Equipment”).


4. Transition Service Fees; Payment. In consideration of the Seller Parties’
performance of the Seller Services, Game Financial shall pay to the Seller
Parties the fees set forth on Exhibit C attached hereto. All fees to be paid
pursuant to this Section 3 shall be collectively referred to herein as
“Transition Service Fees”. Game Financial shall not have any liability for, nor
be obligated to pay, any income taxes of the Seller Parties.


5. Warranties. (a) Each party represents and warrants to the other parties
hereto that the execution, delivery and performance of this Agreement by such
party has been duly authorized and approved by all requisite corporate action on
the part of such party and that this Agreement has been duly and validly
executed and delivered by such party and constitutes the valid and legally
binding obligation of such party, subject to general equity principles,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency or similar laws affecting the rights of creditors
generally.
 
 

--------------------------------------------------------------------------------



 
(b) The Seller Parties represent and warrant to Game Financial that the Seller
Services will be performed in accordance with applicable Law and contracts, in a
good and workmanlike manner and with at least the same degree of care they would
use in performing similar services for themselves or Affiliates. EXCEPT AS
EXPRESSLY PROVIDED IN THIS SECTION, NO PARTY MAKES ANY REPRESENTATIONS OR
WARRANTIES WITH RESPECT TO THE SERVICES TO BE PERFORMED BY IT UNDER THIS
AGREEMENT OF ANY KIND, NATURE OR DESCRIPTION, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY
PARTICULAR PURPOSE, AND EACH PARTY HEREBY DISCLAIMS THE SAME.


6. Confidential Information. (a) Each party agrees that it will not disclose to
any Person or use (except to perform its obligations under this Agreement) any
Confidential Information of any other party obtained by such party in the course
of performing under this Agreement.


(b) For purposes of this Agreement, the term “Confidential Information” means
all technical, business and other information that relates to the business of a
party and/or its Affiliates, including, without limitation, technical or
non-technical data, compilations, price and cost information, technical
information, financial information, customer lists and business plans.
“Confidential Information” shall not include information which (i) was already
known to the party obtaining such information at the time it was received from
another party; (ii) was already available to the general public at the time of
such receipt; (iii) subsequently becomes known to the general public through no
fault or omission by any party to this Agreement; or (iv) is required to be
disclosed by law, or by any Authority or for which disclosure to Authority is
appropriate in the conduct of business.


(c) The parties acknowledge that disclosure of any aspect of the Confidential
Information of a party hereto shall immediately give rise to continuing
irreparable injury to such party inadequately compensable in damages at law,
and, without prejudice to any other remedy available to such party, shall
entitle such party to injunctive or other equitable relief. Promptly after
expiration or termination of this Agreement, each Party shall return to the
other Party all Confidential Information of the other party (including all
copies thereof) in its possession or control.


7. Term; Termination. (a) Each Seller Service has a separate duration, which is
set forth on Exhibits A and B respectively. The duration of use of any Seller
Service may be extended by mutual written agreement of the parties providing and
receiving such service. In addition, Game Financial may terminate this Agreement
with respect to all or a portion of the Seller Services in its sole discretion
upon 30 days’ notice to the Seller Parties.
 
 

--------------------------------------------------------------------------------



 
(b) Notwithstanding the foregoing, each Party shall have the right to terminate
this Agreement immediately upon the occurrence of any one or more of the
following events: (i) breach by the Other Party of any material term or
provision of this Agreement and failure to cure within 30 days after written
notice thereof by the non-breaching Party; (ii) the Other Party becomes
insolvent or makes an assignment for the benefit of its creditors; (iii) any
proceeding is instituted by or against the other Party under any bankruptcy or
similar laws for the relief of debtors; or (iv) the appointment of any trustee
or receiver for any of the Other Party’s assets. For purposes of this Section
9(b), the term “Other Party” shall mean either member of the other Party.


(c) The right of termination provided in paragraph (b) above is not exclusive
and is in addition to any other rights and remedies available to the parties in
law or in equity in the event of a breach of this Agreement. Upon termination of
this Agreement for any cause or reason whatsoever, the Seller Parties shall be
entitled to receive Transition Service Fees for services rendered hereunder
through the date of termination, to the extent such services conform to the
warranty set forth in Section 5(b). No party shall have any further rights or
obligations under this Agreement, except as expressly set forth herein.  The
provisions of Sections 3, 4, 5, 6 and 8 of this Agreement and this Section 7(c)
shall survive the expiration or termination of this Agreement for any cause or
reason whatsoever, and, notwithstanding the expiration or termination of this
Agreement, the parties shall each remain liable to the other for any
indebtedness or other liability theretofore arising under this Agreement.


8. Limitation of Liability. NO PARTY SHALL BE LIABLE FOR ANY PUNITIVE DAMAGES
SUFFERED BY ANY OTHER PARTY OR ANY OTHER PERSON IN CONNECTION WITH THIS
AGREEMENT OR THE PERFORMANCE OR NON-PERFORMANCE OF ITS OBLIGATIONS HEREUNDER,
REGARDLESS OF WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. The limitations of liability set forth in this Section shall not
apply to failure of any Party to make payments due under this Agreement or to
any liability arising on account of a breach of Sections 5 or 6.


9. Miscellaneous.


(a) Independent Contractor. The parties acknowledge that the relationship of
each party to the other under this Agreement is that of an independent
contractor, and that nothing contained in this Agreement shall be construed to
place the Seller Parties and Game Financial in the relationship of principal and
agent, master and servant, partners or joint venturers. Neither the Seller
Parties nor Game Financial shall have, expressly or by implication, or represent
itself as having, any authority to make contracts or enter into any agreements
in the name of the Other Party, or to obligate or bind the Other Party in any
manner whatsoever.


(b) Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Florida, without regard to its conflicts of laws principles.
 
 

--------------------------------------------------------------------------------



 
(c) Headings. The headings as to contents of particular sections and paragraphs
are inserted only for convenience and are in no way to be construed as part of
this Agreement.


(d) Entire Agreement; Amendments. This Agreement, including all Exhibits
attached hereto and incorporated by this reference, supersedes all prior
discussions, negotiations and agreements among the parties with respect to the
subject matter hereof, and this Agreement constitutes the sole and entire
agreement among the parties with respect to the matters covered hereby. This
Agreement shall not be modified or amended except by another agreement in
writing executed by the Parties.


(e) Severability. All rights and restrictions contained in this Agreement may be
exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any provision or portion of any provision of this Agreement
shall be held to be illegal, invalid or unenforceable by a court of competent
jurisdiction, the Parties shall cooperate in revising such provision or portion
so as to comply with applicable law while effectuating as nearly as possible the
original intent of the Parties, and it is the intention of the Parties that the
remaining provisions or portions thereof shall remain in full force and effect.


(f) Notices. All notices and demands required or contemplated hereunder by one
party to another shall be in writing and shall be deemed to have been duly made
and given upon date of delivery if delivered in person or by an overnight
delivery or postal service, upon receipt if delivered by facsimile the receipt
of which is appropriately confirmed by the sender, or upon the expiration of
five days after the date of posting if mailed by certified mail, postage
prepaid, to the addresses or facsimile numbers of the parties set forth below
their signatures on the signature page of this Agreement. Any party may change
its address or facsimile number for purposes of this Agreement by notice in
writing to the other parties as provided herein.


(g) Waiver. No failure or delay on the part of any party hereto to exercise any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy by any party preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No express waiver or assent by any party hereto to any breach of or default in
any term or condition of this Agreement shall constitute a waiver of or an
assent to any succeeding breach of or default in the same or any other term or
condition hereof.


(h) Assignment; Successors. This Agreement may not be assigned or transferred by
either Party, in whole or in part, without the prior written consent of the
Other Party, provided that Game Financial may assign its rights (but not its
obligations) to Affiliates without such consent. Any attempted assignment in
violation of the foregoing provision shall be null and void and of no force or
effect whatsoever. If the Seller Parties desires to use subcontractors to
perform any obligations under this Agreement, they must first obtain Game
Financial’s written consent and agree to remain liable for the performance of
such obligations. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
 
 

--------------------------------------------------------------------------------



 
(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(j) Interpretation. The parties are equally responsible for the preparation of
this Agreement, and the terms hereof shall not be more strictly construed
against one party than the other.


(k) Force Majeure. No party shall be liable for any default or delay in the
performance of any of its obligations under this Agreement (other than failure
to make payments due hereunder) if such default or delay is caused, directly or
indirectly, by forces beyond such party’s reasonable control, including, without
limitation, fire, flood, acts of God, labor disputes, accidents, interruptions
of transportation or communications facilities or delays in transportation or
communication, supply shortages or the failure of any third party to perform any
commitment relative to the production or delivery of any equipment or material,
or the provision of any service, required for a party to perform its obligations
under this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on the day and year first above written.



 
GAME FINANCIAL CORPORATION
         
By: /s/ Renz Nichols   
 
Name: Renz R. Nichols
 
Title: President
     
Address for Notices:
 
Game Financial Corporation
 
Attention: General Manager
 
11601 Roosevelt Boulevard
 
St. Petersburg, Florida 33717-2202
 
Facsimile: (727) 556-9051
     
with a copy to (which shall not constitute notice):
     
Game Financial Corporation
 
Attention: Law Department
 
11601 Roosevelt Boulevard
 
St. Petersburg, Florida 33717-2202
 
Facsimile: (727) 556-9196

 
 

--------------------------------------------------------------------------------



 

 
CHEX SERVICES, INC.
         
By: /s/ Ijaz Anwar    
 
Name: Ijaz Anwar   
 
Title: CFO    
     
Address for Notices:
 
Henry Fong
 
Chairman
 
Fast Funds Financial Corporation
 
11100 Wayzata Blvd., Suite 111
 
Minnetonka, MN 55305
 
Fax: (561) 514-9046
     
with a copy to (which shall not constitute notice):
                             
FASTFUNDS FINANCIAL CORPORATION
         
By: /s/ Michael Casazza   
 
Name: Michael Casazza  
 
Title: CEO    
     
Address for Notices:
 
Henry Fong
 
Chairman
 
Fast Funds Financial Corporation
 
11100 Wayzata Blvd., Suite 111
 
Minnetonka, MN 55305
 
Fax: (561) 514-9046
     
with a copy to (which shall not constitute notice):
                       

 

 

--------------------------------------------------------------------------------




Equitex, Inc. hereby guarantees the obligations of FastFunds Financial
Corporation and Chex Services, Inc. hereunder:


EQUITEX, INC.




By: /s/ Henry Fong
Name: Henry Fong 
Title: President and CEO 



